Citation Nr: 0412157	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-06 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Langlade Memorial Hospital 
on September 20, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Veterans 
Health Administration (VHA) of the Iron Mountain, Michigan, 
Department of Veterans Affairs (VA) Medical Center, which 
denied payment or reimbursement of the cost of unauthorized 
medical expenses at the Langlade Memorial Hospital on 
September 20, 2001.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

In his substantive appeal, VA Form 9, dated in June 2002, the 
appellant indicated that he desired a hearing before the 
Board in Washington, D.C or locally.  The Board notes that 
the appellant resides in Wisconsin.  He advised that he is 
prohibited from crossing State lines.  Such is tantamount to 
a withdrawal of the request for a Central Office hearing.  
Thus, his hearing request is deemed to be one for a hearing 
in Wisconsin.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the 
appellant for a travel board hearing at 
a location in Wisconsin.  

2.  The AOJ should provide an 
explanation of the March 2002 decision.  
In so doing, the AOJ should respond to 
the following:  a) Identify available VA 
hospitals, including in Wisconsin; and 
b) Was the appellant's situation 
considered an emergency?  The AOJ should 
obtain copies of rating decisions 
regarding the appellant's service-
connected status.  All documents leading 
to the request for, and denial of, 
benefits should be associated with the 
claims file.  

3.  The appellant is advised that if he 
has, or is able to obtain, evidence in 
support of his claim, he must submit the 
evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



